Citation Nr: 1237041	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  07-31 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a previously-denied claim of service connection for an acquired psychiatric disorder, and if so whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Wade Bosely, Esq.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that in relevant part denied the Veteran's request to reopen a previously-denied claim of service connection for a nervous condition, now claimed as bipolar disorder.

The Board issued a decision in April 2011 that affirmed the RO's denial of reopening of a claim of entitlement to service connection for an acquired psychiatric disorder, based on a determination that new and material evidence had not been received.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2011 the Court issued an Order granting a Joint Motion of the Parties to vacate the Board's decision and to return the case to the Board for further consideration.

The Veteran's representative has submitted additional evidence in the form of an opinion by a private psychologist, accompanied by a waiver of initial review by the Originating Agency.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).


FINDINGS OF FACT

1.  Service connection for a nervous condition was denied in a rating decision issued by the RO in April 1979; the Veteran was notified of the denial but did not appeal.

2.  Evidence received since April 1979 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.


3.  Competent and uncontroverted medical opinion of record states the Veteran's currently-diagnosed bipolar disorder as likely as not had its onset in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2012).

2.  Bipolar disorder was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board grants the Veteran's request to reopen his previously-denied claim of entitlement to service connection and also grants the reopened claim on the merits.  As this represents a complete grant of the benefit claimed, no discussion of VA's duty to notify and assist is necessary.

New and Material Evidence

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

Also, Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).


Evidence and Analysis

A rating decision by the RO in December 1976 denied service connection for a nervous condition.  This rating decision was affirmed by the Board in a decision in December 1977 that denied service connection for a nervous disorder, variously diagnosed; the Board's decision cited clinical diagnoses of anxiety neurosis, depressive neurosis with possible inadequate personality, possible schizophrenia, depression, depressive neurosis and affective illness not otherwise specified.  The Board's decision is final.

Thereafter, the RO issued a rating decision in April 1979 that again denied service connection for a nervous condition.  The Veteran was notified of the denial of his claim by a letter in June 1979 but he did not appeal.  The decision is accordingly final.  See 38 C.F.R. § 20.302.  Also, review of the file discloses no material evidence of record within the year after June 1979.  Bond, 659 F.3d 1362, 1367-8; Buie, 24 Vet. App. 242, 251-52.

The reason cited for the denial of the claim in April 1979 was that there was no evidence of the claimed nervousness in service records (SRs).

Evidence that has been added to the file since April 1979 includes a diagnosis of bipolar disorder, and an August 2012 letter by private psychologist Dr. Jonathan Mangold stating an opinion that the Veteran's currently-diagnosed bipolar disorder as likely as not had its onset during service.  As the question of onset during service was the specific reason the claim was previously denied and addresses an element of service connection not previously of record, it is material to the reopening of the claim.  Shade, 24 Vet. App. 110.  

The Veteran's appeal is granted to that extent.





Service Connection for Bipolar Disorder

Applicable Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Evidence and Analysis

Service treatment records (STRs) show the Veteran reported at the time of induction that he had a history of depression due to family problems as well as a family history of nervousness; however, the examining physician at the time of induction simply annotated these reports as "noted" and provided a clinical psychiatric assessment as normal.  Thereafter there is no indication in STRs of any complaint of mental or emotional problems.  In his separation physical examination the Veteran endorsed a history of nervous trouble, but the examiner noted that such problems existed prior to service (EPTS) and were not considered disabling.  The examiner listed the Veteran's psychiatric evaluation at the time of separation from service as normal.

The Veteran was discharged from service in October 1969.

VA treatment records show diagnoses of acute neurosis in July 1975 and schizophrenia and depression in November 1975.  Nothing in these treatment notes alludes to the Veteran's period of active service.

In August 1975 the Veteran was referred to an unidentified private hospital by VA due to problems with violent outbursts and paranoid irrational attitude toward others; diagnosis was deferred.  He presented to a private emergency room in February 1976 stating he feared he was losing control, but again no diagnosis was recorded.

The Veteran underwent treatment at the Guidance Clinic of the Northwest Florida Mental Health Center during the period February-August 1976 for frustration and anxiety and inability to adapt to the behavior of other people and to his environment in general.  No mention was made of his active service.  The discharge diagnosis was paranoid personality.

The Veteran received VA inpatient treatment in August-September 1976 for diagnosed depressive reaction, although treatment notes addressing the same period also showed diagnosis of manic-depressive reaction, narcissistic personality disorder, sociopathic personality with possible manic depression and poly-drug abuse.  Again, no mention was made of the Veteran's period of active service.

The Veteran submitted a Statement in Support of Claim in January 1977 asserting that his emotional problems were consequent to being denied a compassionate reassignment from Germany back to the United States; as a result of being denied such reassignment he was divorced from his wife and lost contact with his child, rendering his subsequent life "meaningless."

In June 1977 the Veteran testified before the Board in support of his then-current claim for service connection for a nervous disorder.   The Veteran testified he attempted to get a compassionate reassignment during service because his wife was pregnant and needed him to be with her, but it was denied and he was sent to Germany.  While he was in Germany his wife became estranged, and when the Veteran finally returned to the United States it was too late to repair the marriage.  While still in service the Veteran sought psychiatric help and was prescribed an antidepressant; the Veteran and his wife also received marital counseling while the Veteran was still in service.  Sometime after discharge from service the Veteran's wife left him, and his job performance and other aspects of his life began falling apart.  

The file contains a July 1977 letter from Arlington County (Virginia) Department of Mental Health Services stating the Veteran was being treated for symptoms suggestive of an affective illness.

A decision by the Board in October 1977 denied service connection for a nervous disorder, variously diagnosed.  

A letter from Arlington County Mental Health Services Division dated in November 1978 states the Veteran was currently being treated for diagnosed depression and hypomanic explosive disorder.  The author, a psychiatrist, stated the Veteran probably always had the tendency to not tolerate stressful situations and to project blame for his internal and interpersonal problems onto situations and external realities.  The psychiatrist assumed the Veteran's time in service was stressful and did in fact contribute to his levels of anxiety and current emotional problems.

Thereafter, the Veteran submitted a new claim for service connection for a nervous disorder in December 1978.
 
The Veteran's ex-wife submitted a notarized statement in January 1979 asserting that she had known the Veteran since 1964.  She and the Veteran were married in October 1967, and one day afterward the Veteran entered service.  The Veteran was assigned to Germany and tried unsuccessfully to get a compassionate reassignment while she was pregnant.  The Veteran was home on leave when his daughter was born in May 1968 and again home on leave in December 1968.  Thereafter, the Veteran returned to the United States in July 1969.  She stated that the Veteran changed significantly after service in that during service he had sent her money and tried to spend time with her, but after service he spent money thoughtlessly and avoided her.  The Veteran was so nervous, tense and hot-tempered after his return from service that she left him after three months and was divorced thereafter.

The Veteran testified before a hearing board at the RO in February 1979 in support of his then-current request for service connection.  The Veteran stated he became a "nervous wreck" in service due to the process of getting a divorce.  He stated that prior to service at age 16 he had been seen by a psychiatrist due to family pressures and that after service he developed drug-seeking behavior for pain medications.  Following discharge from service he had problems with hyperactivity and aggressiveness.  

The RO issued a rating decision in April 1979 that denied service connection for a nervous condition.

VA mental health clinic (MHC) treatment notes dated in September 2005 show the Veteran presented asserting he had been diagnosed in the mid-80s as being bipolar; he stated he currently needed medications.  He reported a great deal of current job-related stress.  The clinician, a nurse practitioner, diagnosed history of bipolar disorder, a diagnosis that was continued in subsequent MHC notes; no other psychiatric diagnoses were recorded.

The Veteran had a VA psychology consult in March 2006 in which the psychologist performed a mental status evaluation (MSE) and diagnosed bipolar disorder.  A different VA psychologist continued the diagnosis of bipolar disorder in December 2006.  Again, no psychiatric diagnosis other than bipolar disorder was shown.

The Veteran submitted a claim for service connection for bipolar disorder in August 2006, which was denied by the rating decision on appeal in February 2007.

Finally, the file contains a December 2012 report by Dr. Jonathan Mangold, a private psychologist who reviewed the claims file but apparently did not examine the Veteran.  Dr. Mangold noted the Veteran had been diagnosed after service with multiple disorders including rule out schizophrenia, paranoid  personality, polydrug abuse, narcissistic personality disorder and (most recently) bipolar disorder.  Based on the record, Dr. Mangold stated he believed the Veteran to have bipolar disorder with psychotic features that had its onset during active duty.  Dr. Mangold noted the Veteran's treatment history in detail and essentially attributed the Veteran's symptoms over time to the manic versus depressive phases of bipolar disorder, misdiagnosed at the time as personality disorder.  The Veteran consistently reported emotional problems beginning in service, and Dr. Mangold specifically cited the statement by the Veteran's ex-wife, discussed above, as demonstrating the Veteran exhibited cardinal features of mania during service that were not present before service.  Dr. Mangold stated the Veteran's account of waxing and waning symptoms over the years is profoundly important, and whereas the Veteran's statements are consistent with the record he is considered to be a very credible informant.

On review of the evidence above, the Board notes the Veteran is competently diagnosed on examination by multiple VA psychologists as having bipolar disorder.  Accordingly, the first element of service connection - medical evidence of the claimed disability - is met.

The file also contains competent and uncontroverted medical opinion in the form of the report by Dr. Mangold stating the current bipolar disorder became manifest during service.  A claimant is entitled to service connection where he or she submits supportable competent evidence of in-service nexus that is not rebutted by other medical opinion of record.  Hanson v. Derwinski, 1 Vet. App. 512 (1991).

The Board notes Dr. Mangold expressed an opinion that the Veteran was a "very credible informant."  The Board observes in that regard that the Veteran in fact is shown to have been less than credible in various statements he made to providers, such as asserting that he had served in combat in Vietnam when in fact his service record show conclusively that he was not in Vietnam.  However, Dr. Mangold's statement referred to the Veteran's credibility in reporting the course of his symptoms ("waxing and waning") rather than to Veteran's credibility in reporting specific events.  In fact, Dr. Mangold cited the Veteran's history of paranoid delusions as demonstrating psychotic features associated with a manic phase of bipolar disorder.   

The Board has considered that because Dr. Mangold did not examine the Veteran, but rather based his opinion exclusively on review of the file, the case should arguably be remanded for the purpose of affording the Veteran a VA examination.  However, the Board may not remand for VA medical opinion solely to controvert otherwise uncontroverted medical evidence favoring the appellant.  See Mariano v. Principi, 17 Vet. App. 305 (2003), and Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In this case Dr. Mangold had the benefit of reliable recent VA clinical records that provided MSE and diagnosis, and Dr. Mangold also supported his opinion with detailed rationale.  Dr. Mangold's report is accordingly sufficient for VA purposes and the Board has no reason to seek another opinion.

In sum, based on the evidence and analysis above the Board finds the Veteran's current bipolar disorder as likely as not originated in service.  Accordingly, the criteria for service connection are met and the claim is granted.

Benefit of the doubt has been resolved in favor of the Veteran.  Gilbert, 1 Vet. App. 49, 54. 


ORDER

As new and material evidence has been received, reopening of the claim for service connection for an acquired psychiatric disorder is granted.  

Service connection for bipolar disorder is granted.




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


